Citation Nr: 0927747	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  09-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the original amount of $930.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel 


INTRODUCTION

The Veteran had active service from April 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Milwaukee, Wisconsin.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The overpayment was not due to the Veteran's fraud, 
misrepresentation or bad faith.

2.  The Veteran received pension to which she was not 
entitled due to fault on her part and failure to collect the 
overpayment would cause enrichment; fault on the part of VA 
is not shown.  

3.  The Veteran is currently in receipt of pension benefits; 
recoupment of the overpayment by withholding her benefits 
would defeat the purpose of the pension program.

4.  Collection of the overpayment would cause undue hardship 
to the Veteran as it would endanger her ability to provide 
for basic necessities.

5.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the original amount of $930 
would be against equity and good conscience and, therefore, 
is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In October 2004, the Veteran, who was born in December 1921, 
applied for VA pension benefits.  In her application, she 
reported that her monthly income consisted of payments from 
the Social Security Administration (SSA) in the amount of 
$772.60.  She also reported receiving an annual payment of 
$2130 derived from interest and dividends.  She indicated 
that he had unreimbursed medical expenses of $3541.78, 
annually.  

In November 2004, VA notified the Veteran that she had been 
awarded improved pension benefits effective November 1, 2004.  
Her monthly rate was $95.  The rate was based on her income 
and allowable deductible medical expenses.  

Thereafter, the Veteran submitted an eligibility verification 
report (EVR) which documented her 2003-2004 income.  

In August 2005, she was informed that she had been 
retroactively granted improved pension benefits effective 
November 1, 2003, with her rate again based on her income and 
allowable deductible medical expenses.  Her rate from 
November 1, 2003 was $130 per month; from November 1, 2004 it 
was $95 per month; and from February 1, 2005 it was $106 per 
month.  She was also provided a VA Form 21-8768.  This form 
advised her that she was obligated to provide prompt notice 
of any change in income or net worth or dependency status and 
that a failure to provide such would result in the creation 
of an overpayment which would be subject to recovery.  It 
further stated that when reporting income, the total amount 
and source of all income received should be reported.

In February 2006, the Veteran submitted another annual EVR.  
She again reported her income from SSA benefits and from 
interest income.  In a February 2006 notice, VA advised her 
that her rate of pension benefits had been adjusted per her 
income report.  She was paid $222 from February 1, 2005; and 
$178 from January 1, 2006.  She was again furnished a VA form 
21-8768.  The following year, in May 2007, she was again 
notified of her rate of pension based on her report of income 
and medical expenses.  She was paid $222 from January 1, 
2006; $293 from February 1, 2006; $295 from December 1, 2006; 
and $228 from January 1, 2007.  She was again furnished a VA 
form 21-8768.  

Thereafter, the Veteran reported that she wanted her 
recurring medical expense removed from her income calculation 
because she had switched to a co-payment based premium 
policy.  In July 2007, the Veteran was notified that due to 
this change, her income was now excessive for VA improved 
pension benefits.  

The Veteran subsequently submitted additional financial 
information and requested that her pension benefits be 
resumed.  Based on the new financial information, the Veteran 
once again was eligible for payment of improved pension 
benefits.  In a May 2008 letter, she was informed that 
benefits were granted from January 1, 2007, at a rate of $73 
per month; and from January 1, 2008, at a rate of $1.41 per 
month.  She was informed that the new 2007 income information 
that she provided was different than the income information 
used for 2007.  Under the new calculations, it was determined 
that she had been overpaid.  She was notified that she owed 
VA $930.  The Veteran requested a waiver of the recovery of 
that overpayment debt.

In July 2008, the Veteran submitted a VA Form 5655, Financial 
Status Report, which showed that her monthly debts exceeded 
her monthly income by over $350.  She listed no installment 
debts, but indicated that she had stocks and bonds worth 
$30,000.  

Thereafter, the Veteran's benefits were again adjusted.  A 
payment of $445.05 was applied to her debt.  Thus, the newly 
calculated debt totaled $484.95.  

The Veteran's request for a waiver of the overpayment was 
referred to the Committee.  In October 2008, the Committee 
considered the Veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $484.95 would not 
be against equity and good conscience.  It was noted that the 
Veteran was 86 years old and had a modest net worth, but that 
she could repay the debt.  The Board notes that the October 
2008 notice letter to the Veteran indicated the waiver 
request for $484.95 was denied.  However, the Debt Management 
Center referral to the Committee indicated the amount to be 
considered for waiver was $930 and the December 2008 
statement of the case lists the debt amount as $930.  
Accordingly, the Board's decision herein considers the waive 
of the entire debt at issue, $930.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver is not precluded pursuant to 
38 U.S.C.A. § 5302(a)  In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the Veteran was at fault for 
the creation of the overpayment since her income/medical 
expenses had changed.  That being noted, the Board further 
notes that it is clear that the Veteran has made diligent 
efforts to inform VA of changes in her income/medical 
expenses in a prompt manner.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
received benefits to which she was not entitled, and as such, 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the Veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the Veteran is 
currently in receipt of pension benefits.  Clearly, 
withholding of any such benefits at this point to recoup the 
overpayment would defeat the purpose of the pension program 
which is to assist veterans in need of financial assistance 
due to disability. 

The Board has also considered whether the Veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The Veteran has assets which consist of stocks and 
bonds.  However, the reason that she was granted pension 
benefits, despite having some assets is because it is 
considered that she will utilize her "corpus of estate."

Under 38 U.S.C.A. §§ 1502, 1521, a pension may be paid to a 
veteran of a period of war who is permanently and totally 
disabled.  However, pension will be denied (or discontinued) 
when the corpus of the estate is such that under all the 
circumstances, including consideration of annual income, it 
is reasonable that some part of the corpus of such estate be 
consumed for the veteran's maintenance.  38 U.S.C.A. 
§ 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" are interchangeable, and mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  See 
38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d).  The considerations concerning net worth as an 
eligibility factor for pension, as set forth above, are 
necessary since it is inconsistent with the pension program 
to allow an appellant to collect a pension while 
simultaneously enjoying the benefit of a sizable estate.  
There are no precise guidelines, however, which establish 
what size estate would preclude the payment of pension.

In this case, clearly it was not felt that her corpus of 
estate was too excessive for payment of pension benefits.  A 
review of her financial status report reflects reasonable 
expenses.  The Veteran does not list any expenses for 
clothing or for any "extras" such as entertainment.  It is 
clear that she lives a modest lifestyle.  She has suggested 
that she can repay $10 per month.  

The Board finds that since VA determined that her corpus of 
estate was compatible with the award of pension benefits, 
since her assets are not liquid, since she has been 
particularly forthcoming with all of her income information 
and changes thereto, and since her financial status report is 
reasonable and does not in fact reflect some of her basic 
necessities such as clothing or "extras," that financial 
hardship would be experienced by the Veteran if she is 
required to pay the $930 debt.  Further, the Board finds that 
in weighing all of the elements of equity and good 
conscience, the elements of whether recoupment of those 
benefits would defeat the purpose of the benefit and of 
financial hardship that would be caused by recoupment of the 
debt outweighs the elements which are not in the Veteran's 
favor in this particular case.

Accordingly, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment in the 
original amount of $930 is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the original amount of $930 is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


